UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                           

No. 94-1066

         BROWNING FERRIS INDUSTRIES OF PUERTO RICO, INC.,

                      Plaintiff, Appellant.

                                v.

                 UNION DE TRONQUISTAS, LOCAL 901,

                       Defendant, Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

           [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                      

                                           

                              Before

                  Selya and Cyr, Circuit Judges,
                                               

               and Pettine,* Senior District Judge.
                                                  

                                           

   Jorge Rodriguez  Micheo, with  whom Goldman, Antonetti  & Cordova
                                                                    
was on brief for appellant.
   Miguel Cabrera Figueroa for appellee.
                          

                                           

                          July 11, 1994

                                           

                  

   *Of the District of Rhode Island, sitting by designation.

          CYR,   Circuit  Judge.     Plaintiff   Browning  Ferris
          CYR,   Circuit  Judge.
                               

Industries of  Puerto Rico,  Inc. (BFI) appeals  from a  district

court order dismissing its action to stay arbitration proceedings

brought  by defendant-appellee  Union De  Tronquistas, Local  901

(Union), relating  to BFI's discharge of  certain Union employees

for  participating  in  an  alleged slowdown  prohibited  by  the

Collective  Bargaining  Agreement  (CBA).    The  district  court

ultimately  ruled that  the  dispute was  subject to  arbitration

because no slowdown  occurred.  We affirm on the  ground that the

underlying contract dispute addressed  by the district court must

be submitted to arbitration in accordance with the CBA. 

                                I

                            BACKGROUND
                                      

          BFI  operates  a  waste  disposal facility  in  Cata o,

Puerto Rico.   The  Union represents  its drivers,  mechanics and

utility  workers.    After   BFI  dismissed  four  employees  for

allegedly   participating  in  a  "slowdown"  prohibited  by  CBA

  15.01,1  the  Union  initiated grievance  proceedings  on their

                    

     1CBA   15.01 provides:

          Neither  the  Union  nor   employees  covered
          herein  shall at  any  time, including  lunch
          hour, call, cause, sanction,  participate in,
          permit, authorize, honor, instigate, support,
          assist  or  condone   any  strike,   sympathy
          strike, work stoppage, picketing, slowdown or
          other concerted and/or intentional  effort to

                                2

behalf pursuant to the contract arbitration  clause, CBA   11.01.

BFI in turn commenced the present action to stay arbitration, see
                                                                 

Labor  Management Relations  Act    301(a),  29 U.S.C.    185(a),

claiming  that  CBA    15.02   expressly  exempts  BFI's  adverse

employment   action  from  contract   grievance  and  arbitration

procedures.  

          BFI promptly  moved for summary judgment  on the ground

that the discharged employees had engaged in an action prohibited

by CBA   15.01, but the district court ruled that a genuine issue

of material fact remained as to whether the employees had engaged

in a "slowdown,"  and referred the matter to  a magistrate-judge.

Following   an   evidentiary   hearing,    the   magistrate-judge

recommended that the district  court find that BFI had  failed to

prove a "slowdown,"  and further recommended that  the dispute be

submitted  to  arbitration.    The  district  court  adopted  the

magistrate-judge's  report and  recommendation over  BFI's timely

objection, and dismissed the action.   On appeal, BFI  challenges

the district court order  directing that the contract dispute  be

submitted to arbitration. 

                    

          interfere with  production, such as,  but not
          limited  to, an  extension  of lunch  or rest
          periods or meetings during working hours.

                                3

                                II

                            DISCUSSION
                                      

          Whether a collective bargaining agreement  requires the

parties to arbitrate a particular dispute is a matter of contract

interpretation  entrusted in  the first  instance to  trial court

determination, AT&T  Technologies   v. Commun. Workers,  475 U.S.
                                                      

643, 649 (1986); Bechtel Constr.,  Inc. v. Laborers' Int'l Union,
                                                                

812 F.2d 750, 752 (1st Cir. 1987), subject to de novo review, see
                                                                 

Local 149  of Am. Fed'n of Tech. Eng'rs v. General Elec. Co., 250
                                                            

F.2d 922, 929 (1st Cir. 1957), cert. denied, 356 U.S. 938 (1958).
                                           

We need not address the sufficiency vel non of the district court
                                           

finding  that  BFI failed  to prove  a  prohibited slowdown     a

matter on  which we take  no view     since that dispute  must be

submitted to arbitration notwithstanding CBA   15.02.  

          There is nothing ambiguous about section 15.02: 

          Any  employee engaging in  any such action as
                                                    
          set forth  in Section 15.01 shall  be subject
                                                       
          to  disciplinary action,  including immediate
                                 
          discharge,  at  the  sole discretion  of  the
          Company and any  action taken by  the Company
                                                       
          shall  not  be subject  to the  grievance and
                                                       
          arbitration  procedure contained  in [Section
                     
          11.01]. 

(Emphasis  added).   Its  plain language,  read  together in  its

entirety, see Commercial Union  Ins. Co. v. Walbrook Ins.  Co., 7
                                                              

F.3d 1047, 1051  n.6 (1st  Cir. 1993), adverts  to two  potential

issues  between  the  contracting  parties.    The  first  clause

conditions the employer's right to take disciplinary action under

                                4

section 15.02 on the occurrence of  an employee action prohibited

by section 15.01;  the last clause  makes it clear that  the only

employer action exempted from grievance and arbitration under CBA

  11.01 is  a disciplinary  action  against an  employee who  has

violated section 15.01.  

          The  interpretation  advanced  by  BFI  disregards  the

entire first clause in section 15.02, see Jimenez v. Peninsular &
                                                                 

Oriental Steam Nav. Co.,  974 F.2d 221, 223 (1st  Cir. 1992) ("In
                       

construing  contract  language, we  endeavor  to  render no  term

meaningless.")  (citing cases),  which plainly  preconditions the

employer's  unilateral  right  to  discipline an  employee  on  a

determination  that  the  employee  has violated  section  15.01.

Next,  it gratuitously  assumes that the  last clause  in section
                               

15.02  vests   the  employer,  sub   silentio,  with   unfettered
                                             

discretion to  determine whether  the  employee violated  section

15.01, e.g.,  by participating in a  prohibited slowdown, without
           

any  right of  recourse to  grievance or  arbitration procedures.

But see Cofman v. Acton Corp.,  958 F.2d 494, 497 (1st Cir. 1992)
                             

(applying "inclusio unius est exclusio alterius").  
                                               

          The  interpretation urged by  BFI contravenes  not only

the  governing   rules  of  contract   construction,  see,  e.g.,
                                                                

Manchester Knitted Fashions, Inc. v. Amalgamated Cotton Garment &
                                                                 

Allied Indus. Fund, 967 F.2d 688, 694 (1st Cir. 1992) (construing
                  

CBA in  accordance with general  contract law),  but the  Supreme

Court's admonition that "where  the [CBA] contains an arbitration

                                5

clause, there is a presumption of arbitrability in the sense that

'[a]n order to  arbitrate the particular grievance should  not be

denied unless it  may be  said with positive  assurance that  the

arbitration clause  is not susceptible of  an interpretation that

covers  the asserted dispute.  Doubts should be resolved in favor

of  coverage.'"   AT&T  Technologies, 475  U.S.  at 650  (quoting
                                    

Steelworkers v. Warrior  & Gulf  Nav. Co., 363  U.S. 574,  582-83
                                         

(1960)).   In this case, we  could not say with  any assurance at
                                                    

all  that  section  15.02  permits  the  employer  to  determine,

unilaterally  and  conclusively,  that  section  15.01  has  been

violated by the employee.  

          Finally, the interpretation proposed by  BFI would lead

to the absurd result that any employee could be discharged at any
                                                                 

time,  with no  right  of recourse  to  grievance or  arbitration
              

procedures, simply  on the employer's "say-so"  that the employee

had  engaged  in   conduct  prohibited  by  section  15.01.    An

interpretation so at odds with the role  of collective bargaining

in labor-management  relations would  give us serious  pause even

assuming  some  plausible   textual  basis   in  the   collective

bargaining  agreement.   The  utter  absence  of textual  support

agreeably precludes any interpretive quandary. 

          For the foregoing reasons,  the district court order is

affirmed.
affirmed
        

                                6